Case: 17-40294      Document: 00514207963         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40294
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 24, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE ANTONIO RIVERA-PORRAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-22-1


Before KING, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Antonio
Rivera-Porras has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Rivera-Porras has filed a response. The
record is not sufficiently developed to allow us to make a fair evaluation of
Rivera-Porras’s claim of ineffective assistance of counsel. See United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40294    Document: 00514207963     Page: 2   Date Filed: 10/24/2017


                                 No. 17-40294

Isgar, 739 F.3d 829, 841 (5th Cir. 2014). Because that is usually the case, a 28
U.S.C. § 2255 motion is the preferred method for raising claims of ineffective
assistance of counsel. See Massaro v. United States, 538 U.S. 500, 503-09
(2003). We therefore decline to consider Rivera-Porras’s claim of ineffective
assistance of counsel without prejudice to collateral review.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rivera-Porras’s response.         We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2